PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/623,944
Filing Date: 18 Dec 2019
Appellant(s): OGASAWARA, Hidehiko



__________________
David W. Schalk, Reg. No. 60,527
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1 – 9.

(2) Response to Argument
The Examiner’s response to the arguments of the brief concerning the art rejection of claim(s) 1.

A1. Arguments of claim 1 (see Argument section)
The appellant argues that Xue is completely silent as to any sort of reference light.  Further, the appellant argues that it would not been obvious to modify the invention of Xue in view of Treado because it would have rendered the invention of Xue inoperable.

A2. Response to arguments of A1.
The examiner respectfully disagrees with the appellant’s arguments.  The examiner argues that Xue’s disclosure teaches a reference light by inherency.  Cameras uses the surrounding light to form images and the appellant appears to 


Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487

                                                                                                                                                                                                      Conferees:

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.